Case: 16-51369      Document: 00514193571         Page: 1    Date Filed: 10/12/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                      No. 16-51369                                 FILED
                                                                             October 12, 2017

SENAIDA SANDOVAL,                                                             Lyle W. Cayce
                                                                                   Clerk
              Plaintiff - Appellant

v.

CITY OF PFLUGERVILLE; CHARLES HOOKER, individually and in his
own capacity as Police Chief; BRANDON WADE, individually and in his own
capacity as City Manager,

              Defendants - Appellees


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:15-CV-845


Before WIENER, HIGGINSON, and COSTA, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant Senaida Sandoval (“Sandoval”) appeals the district
court’s summary-judgment dismissal of her Title VII, Texas Labor Code, First
Amendment, and Americans with Disabilities Act retaliation claims. Sandoval
asserts that the district court improperly weighed the evidence in reaching its
decision. She avers that there are genuine issues of disputed material fact
which preclude summary judgment. Sandoval also contends that the district



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 16-51369       Document: 00514193571          Page: 2     Date Filed: 10/12/2017



                                       No. 16-51369
court erred in dismissing her ADA retaliation claim because she was not aware
the issue was before the court and did not have an opportunity to submit
evidence in support of this claim.
       We review the grant of summary judgment de novo and apply the same
standard as the district court. 1 Summary judgment is appropriate if “the
movant shows that there is no genuine dispute as to any material fact and the
movant is entitled to judgment as a matter of law.” 2
       Having reviewed the briefs, the record, the district court’s opinion, and
having heard counsels’ arguments, we conclude there is no evidence that the
Defendant-Appellees fired Sandoval because of her allegedly protected
activity. She has therefore failed to establish a prima facie case of retaliation. 3
Furthermore, the evidence demonstrates that Sandoval received adequate
notice that the Defendants-Appellees were seeking to dismiss her ADA
retaliation claim. 4
       We are satisfied that the district court was correct in dismissing
Sandoval’s claims. Therefore, we affirm that court’s judgment for the same
reasons it provided in its opinion.
AFFIRMED.




       1  McCoy v. City of Shreveport, 492 F.3d 551, 556 (5th Cir. 2007) (citing Willis v. Coca
Cola Enterprises, Inc., 445 F.3d 413, 416 (5th Cir. 2006)).
        2 FED. R. CIV. P. 56(a).
        3 See Hernandez v. Yellow Transp., Inc., 670 F.3d 644, 657 (5th Cir. 2012); Juarez v.

Aguilar, 666 F.3d 325, 332 (5th Cir. 2011); see also Gregory v. Texas Youth Comm’n, 111 F.
App’x 719, 721 (5th Cir. 2004) (affirming district court’s grant of summary judgment on
behalf of defendant when plaintiff did not present evidence of a causal link between protected
activity and adverse employment action).
        4 See, e.g., Homer v. Edgeworth, 149 F.3d 1174 (5th Cir. 1998) (“The sole notice

requirement when a summary-judgment motion has been filed is that the motion be served
at least 10 days before the summary judgment hearing is held.” (citing FED. R. CIV. P. 56(c))).
                                              2